    Case 5:18-cv-00555-XR Document 212-3 Filed 04/23/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR
              THE WESTERN DISTRICT OF TEXAS
                  SAN ANTONIO DIVISION

 H O L C O M B E , et. al,                     NO. 5:18-CV-00555-XR
        Plaintiffs                               (consolidated cases)
 vs.
 UNITED STATES OF
 AMERICA,
        Defendant



                             DECLARATION

I am                             , and I declare the following as true and cor-
rect:
1) I am of sound mind, over the age of 18, and have personal knowledge of
   the facts contained in this declaration. I was a deponent in the above-
   styled cause and was deposed by the parties by remote means.

2) From the beginning of the deposition until the end of the deposition, in-
   cluding breaks, I was under oath and received no coaching, assistance, or
   other help in answering questions, whether in person, by telephone, vide-
   oconference, or any electronic or other means of communication.

3) From the beginning of the deposition until the end of the deposition, in-
   cluding during breaks, I did not communicate—whether in person, by tele-
   phone, videoconference, or any electronic or other means of communica-
   tion—with any person about the case other than what is reflected in the
   court reporter’s transcript of the deposition. In the event I communicated
   with counsel off the record to address potential privilege and/or confidenti-
   ality issues, the break (and reason for the break) was noted on the record.




                                     Page 1 of 2
    Case 5:18-cv-00555-XR Document 212-3 Filed 04/23/20 Page 2 of 2




Under 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of
the United States of America that the foregoing is true and correct.

EXECUTED on this                 day of                    , 2020.




                                                                 SIGNATURE




                                     Page 2 of 2
